Citation Nr: 1813689	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO. 14-34 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in November 2017. The transcript of that hearing is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

After last VA examination in September 2013, the Veteran submitted a February 2014 letter from his treating orthopedic physician stating that he has treated the Veteran for his back condition since 1968. The letter further stated that the Veteran had scoliosis that preexisted service that was undetected during the Veteran's induction examination and his service aggravated his preexisting scoliosis beyond the normal progression of the disease. 

There were no defects noted on enlistment examination in October 1962, but the Veteran complained of back pain in November 1962. X ray noted clinical history of low back pain without physical finding; there was a slight scoliosis with convexity to the right the lumbar spine. No other abnormalities were seen. The Veteran reported back pain several times during service. He reported recurrent back pain at separation in September 1966. Clinical evaluation of the back was normal, with no defects noted, but the examiner noted back pain "due to weak back muscles." 
The opinion provided after a January 2013 VA examination is inadequate because it was based on an inaccurate history. The examiner stated that the Veteran's only reported in-service back injury was minor and reported one month before his discharge; however, there are several other entries in the Veteran's service treatment records. 

A new examination and opinion should be obtained on remand and should include consideration of the complete record, to include whether the Veteran had a back disability the preexisted service.  

Any outstanding treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain the names and addresses of all medical care providers who treated the Veteran for back complaints since July 2014.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the above, forward the Veteran's complete file, to include a copy of this remand, to an appropriate VA examiner to obtain a medical opinion as to etiology of the Veteran's back disability. If the examiner determines that an opinion cannot be provided without an examination, then the Veteran should be scheduled for one.

(a) Please identify (by medical diagnosis) any/each chronic spine disability found. 

(b) If, the Veteran is diagnosed with scoliosis, explain whether the Veteran's scoliosis is a congenital or developmental defect or disease. Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(c) If scoliosis is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability. 

The examiner's attention is directed to the Veteran's November 2017 Board hearing testimony where he describes a daily routine of carrying a 75 pound toolbox in his right hand and counter balancing the weight with his body.

d) If scoliosis is a disease, does the evidence clearly and unmistakably show (obvious, manifest, and undebatable) that the Veteran's scoliosis pre-existed active service.

The examiner's attention is drawn to the December 1962 radiology report diagnosing scoliosis.

e) If the answer to (d) is yes, does the evidence clearly and unmistakably show that the preexisting scoliosis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner is requested to identify any clear and unmistakable evidence with specificity. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.

The examiner's attention is directed to the Veteran's November 2017 Board hearing testimony where he describes a daily routine of carrying a 75 pound toolbox in his right hand and counter balancing the weight with his body.

(f) If the answer to either (d) or (e) is no, is it at least as likely as not that any currently diagnosed spine disability had its onset in service?

The examiner attention is directed to multiple reports of back pain in service treatment records specifically January 1965 report of lumbar pain after lifting a 140 pound weight.

The examiner is requested to provide a rationale for any opinion expressed. The rationale must comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein and post service medical treatment records confirming scoliosis. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Then, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond. The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




